United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 13-3448
                     ___________________________

                                 Auzio Hewlett

                     lllllllllllllllllllll Plaintiff - Appellant

                                         v.

               Captain Gram; Jessica Gage; Lieutenant Santine

                   lllllllllllllllllllll Defendants - Appellees
                                    ____________

                  Appeal from United States District Court
                 for the District of Minnesota - Minneapolis
                                ____________

                           Submitted: July 18, 2014
                             Filed: July 28, 2014
                                [Unpublished]
                                ____________

Before BYE, SMITH, and KELLY Circuit Judges.
                           ____________

PER CURIAM.
      Federal inmate Auzio Hewlett appeals the district court’s1 adverse grant of
summary judgment in his action under Bivens v. Six Unknown Named Agents of Fed.
Bureau of Narcotics, 403 U.S. 388 (1971). Upon de novo review, see Sisney v.
Reisch, 674 F.3d 839, 843 (8th Cir. 2012), we find that there was no record support
for Hewlett’s constitutional claims, see Scheffler v. Molin, 743 F.3d 619, 620-21 (8th
Cir. 2014) (when qualified-immunity defense is asserted, this court evaluates both
whether defendant violated plaintiff’s constitutional rights and whether those rights
were clearly established; if there is no constitutional violation, however, this court
need not proceed further). We also find no merit to Hewlett’s arguments for reversal.
The judgment of the district court is affirmed. See 8th Cir. R. 47B.
                        ______________________________




      1
      The Honorable Joan N. Ericksen, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Jeanne J.
Graham, United States Magistrate Judge for the District of Minnesota.

                                         -2-